Citation Nr: 1719696	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of his spouse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from May 1967 to May 1972, including service in the Republic of Vietnam.  The Veteran died in March 2014.  The appellant is the Veteran's estranged spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In May 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 



FINDING OF FACT

In March 2014, while this appeal was pending, and prior to the issuance of a final Board decision, the Veteran died.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the pending apportionment claim.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  An appellant becomes ineligible for apportionment of compensation at the time of the Veteran's death and apportionment issues are moot.  Marrero v. Gober, 14 Vet. App. 80 (2000).  In this regard, apportionment is paid out of a share of the benefits for the Veteran.  As a result of the Veteran's death in March 2014, no payments are currently being made.  Even if the criteria were met for apportionment prior to the Veteran's death, there is no longer any benefit being paid that can be subject to apportionment.  To the extent that an apportionment is requested out of the money paid to the Veteran prior to his death, that money would be controlled by the Veteran's estate, over which VA does not have jurisdiction.  Thus, since there is no benefit payable by VA, the appellant's claim for apportionment is moot.

Consequently, this appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal.  


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


